DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
For the record, Examiner notes that the newly amended subject matter appears to include subject matter first and originally disclosed in provisional application 62/787,608, which was filed 2 January 2019, and which is not the earliest provisional application associated with the instant application.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  in claims 1, 9 and 16 - an inspection system (and optical detection system) has been interpreted as a signal source and a detector as described, e.g., in para. 137, for example, and equivalents thereto; in claim 11 -  an image processing system (i.e. a system for processing images) wherein no specific structure was found.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note:  The term “biologically based goal driven” has been interpreted in light of Applicant’s specification (e.g. para. 320) to describe a system which may “…generally resemble biological aspects of the brain, in which a memory is networked with processing components to manipulate information and generate knowledge.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As discussed above, “image processing system” invokes interpretation under U.S.C. 112(f). However, no reference of “image processing system” in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim limitation “image processing system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, any structure capable of providing the claimed function has been considered readable thereon.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Clarification and/or correction is requested in all instances.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0196011 to Cox et al. in view of U.S. Patent Pub. No. 2016/0148850 to David.
Regarding claim 1:  Cox et al. disclose a system capable of fabrication of electronic devices on a workpiece in accordance with a process sequence substantially as claimed, the system comprising:  
one or more processing chambers (Fig. 2, 114A-D and 116A and B) configured to process the workpiece in accordance with the process sequence;
a transfer chamber (e.g., Figs. 2, 10 and 18-19, 110) having an internal space for the movement of the workpiece, the transfer chamber capable of being coupled the one or more processing chambers;
a pass-through chamber (106A and 106B; also see, e.g., Figs. 18 and 19 and paras. 44, 69, 118-134) having an internal space for the movement of the workpiece, the pass-through chamber positioned between the transfer chamber and one of 
a processing chamber of the one or more processing chambers or 
another transfer chamber (104) coupled to the one or more processing chambers another chamber (even if indirectly) (Note:  although Cox et al. address the presence of the another transfer chamber, neither the “another transfer chamber” nor the “a processing chamber of the plurality of processing chambers” are being interpreted as part of the claimed invention as they are not clearly listed as elements of the apparatus); 
a robot (113) positioned inside the internal space of the transfer chamber and configured to move (or capable of moving) the workpiece through the internal space of the transfer chamber and selectively into and out of the one or more processing chambers, or the pass through chamber coupled to the transfer chamber; 
a measurement region (inside volume of 106A and 106B) located within a dedicated area of the internal space of the pass-through chamber, the measurement region accessible by the robot for positioning the workpiece in the measurement region at least one of before or after the workpiece is processed in the one or more processing chambers; 
an inspection system (811 – signal source 813 and detector 812) configured to engage the workpiece that is positioned in the measurement region, the inspection system operable for measuring data associated with an attribute on the workpiece;
a workpiece support (1804 and 1806) for supporting the workpiece and providing at least one of (i) horizontal translation, (ii) vertical translation, and (iii) a rotation for the workpiece with respect to the inspection system.
Additionally, Cox et al. teach (see, e.g. paras. 44-48, 52-61 (esp. 60), 66, 111-112) upon detection of a non-conformity, an action plan or corrective processing plan to correct for the non-conformity may be decided and the action plan or corrective processing plan may be executed during the process sequence of processing the single workpiece.  
However, Cox et al. fail to explicitly disclose an active interdiction control system including an autonomous learning engine configured to receive the measured data; generate, using machine learning algorithms, a knowledge that characterizes the measure data and a performance of the process sequence and upon detection of a non-conformity using the knowledge, decide an action plan or corrective processing plan to correct for the non-conformity.
David teaches providing a electronic device (i.e. semiconductor) manufacturing system with an autonomous learning engine (e.g. processor, non-transitory machine readable medium with instructions thereon) for the purpose of, inter alia, creating new approaches to data analysis by incorporating new types of input data, and the data can be more effectively correlated, organized and pre-processed, then used to make process adjustments (see, e.g., para. 26 and claims).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an autonomous learning engine in Cox et al. configured to receive measured data; generate, using machine learning algorithms, a knowledge that characterizes the measured data and a performance of the process sequence and upon detection of a non-conformity using the knowledge, decide an action plan or corrective processing plan specific to a single workpiece to correct for the non-conformity in Cox et al. in order to create new approaches to data analysis by incorporating new types of input data, and the data can be more effectively correlated, organized and pre-processed, then used to make process adjustments taught by David.
With respect to claim 2, Cox et al. teach these intended uses (see, e.g., para. 108).  Examiner also notes the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

With respect to claims 3-4, modified Cox et al. disclose the invention substantially as claimed and as described above.
However, modified Cox et al. as described above fail to disclose the inspector is positioned externally of the pass-through internal space, the inspector configured for directing an inspection signal into the measurement region from outside the external space for measuring data associated with an attribute of the workpiece; and further comprising an access port  coupled with the transfer chamber, the access port being transparent to a passage of the inspection signal from the inspection system into the internal space to the measurement region.
However, in an alternative embodiment, Cox et al. disclose provision of an inspector outside of an internal space of chamber in which a workpiece is located and comprising a transparent access port being transparent to a passage of the inspection signal as an alternative configuration (see, e.g., Fig. 10 and accompanying text) to provision of the same inside an internal space of a chamber in which a workpiece is located.
The courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
It follows that substituting or rearranging an internal inspector for/to be an external inspector as claimed would obvious to one of ordinary skill in the art having ordinary creativity, common sense and logic and in possession of the teachings of Cox.

With respect to claim 5, the inspection system includes at least one signal source (813) for directing at least one of an electromagnetic signal, an optical signal, a particle beam, or a charged particle beam to be incident onto a surface of the workpiece positioned in the measurement region; and at least one detector (814) arranged to receive at least one of electromagnetic signal, an optical signal, a particle beam, or a charged particle beam reflected from a surface of the workpiece for measuring data associated with an attribute on the workpiece.
With respect to claim 6, the inspector is operable for measuring data associated with an attribute including one or more of the claimed features (see, e.g., paras. 44-69).
With respect to claim 7, the inspection system is operable for measuring data associated with an attribute of the workpiece using at least one of the claimed techniques (see, e.g., paras. 44-69).
With respect to claim 8, the pass-through internal space and measurement region are capable of being maintained as a controlled environment that includes at least one of a vacuum environment  and an inert gas atmosphere (see, e.g., para. 42).

With respect to claim 9, see above characterization of claim 1 with respect to the prior art, as they are similar.  Additionally, the inspection system may be an optical inspection system (811) at the perimeter of the transfer chamber.
With respect to claim 10, the sensor aperture is arranged proximate to a corresponding processing chamber (e.g., 201) of the one or more processing chambers.  
With respect to claim 11, the optical inspection system comprises an image capture device (812), a light source (811), and an image processing system (102) to analyze images stored in memory.  
With respect to claims 12-15, the inspector with detector (812) as detailed above would be capable of inspecting and analyzing any one of surface, pattern, thickness and stress of a workpiece, wherein the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 16, see above characterization of claim 1 with respect to the prior art, as they are similar.  Additionally, Cox et al. disclose a first measurement region (“A”) located within the internal space of the transfer chamber, the first measurement region accessible by the robot for positioning the workpiece in the first measurement region at least one of before or after the workpieces is processed in the plurality of processing chambers; and a second measurement region located within the internal space of the pass-through chamber (see, e.g., Figs. 18 and 19 and paras. 118-134), the second measurement region accessible by the robot for positioning the workpiece in the second region; a first inspection system (Fig. 10, 811) configured to engage the workpiece that is positioned in the first measurement region, the first inspector operable for measuring first data associated with a first attribute of the workpiece; and a second inspection system (Fig. 18, 811) configured to engage the workpiece that is positioned in the second measurement region, the second inspector operable for measuring second data associated with a second attribute on the workpiece.
With respect to claim 17, David discloses a biologically based goal driven system which has been interpreted as a system that generally resembles biological aspects of the brain, in which a memory is networked with processing components to manipulate information and generate knowledge.  Again, see   e.g., para. 26 and claims.
With respect to claim 20, in modified Cox et al., Cox et al. discloses the pass through chamber (106A and B) is positioned between two areas of the system that are configured to maintain a controlled environment with the pass through chamber, the controlled environment including at least one of a vacuum environment and an inert gas atmosphere, and the two areas include the transfer chamber and the one of (i) of the processing chamber of the one or more processing chambers or (ii) the other transfer chamber.  See, e.g., Fig. 2.
With respect to claim 21, in modified Cox et al., executing the action plan or corrective processing plan during the processing sequence may include directing the workpiece to a processing chamber of the one or more processing chambers different from a processing chamber of the one or more processing chambers corresponding to a next step in the processing sequence.  See e.g., para. 62 and Figs. 5, 3-14 and 16 of Cox et al., wherein different processing sequences including different steps in different chambers may be performed.
With respect to claim 22, in modified Cox et al., executing the action plan or corrective processing plan during the processing sequence may include changing the process sequence to the workpiece.  See e.g., para. 62 and Figs. 5, 3-14 and 16 of Cox et al., wherein different processing sequences including different steps in different chambers may be performed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See above modified rejections for amended and new claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,192,291 and USP Pub. No. 2008/0176344 each teach process control of individual wafers in a lot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/               Primary Examiner, Art Unit 1716